IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 17, 2009

                                       No. 08-60720                    Charles R. Fulbruge III
                                                                               Clerk

JEREMY NEWSOME, by His Mother and Next Friend, Lyndia Traylor;
LYNDIA TRAYLOR, Individually

                                                   Plaintiffs - Appellants
v.

MISSISSIPPI HIGH SCHOOL ACTIVITIES ASSOCIATION INC;
NETTLETON SCHOOL DISTRICT

                                                   Defendants - Appellees




                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 1:07-CV-293


Before REAVLEY, WIENER, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Having heard oral argument and reviewed the record and the briefs, we
AFFIRM the judgment of the district court for the reasons stated in its opinion.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.